DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response March 10, 2021:
Claims 1, 7, 8-11, 15 and 18 were amended.
No new matter is present

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (U.S. Patent Application Publication 2014/0038420) in view of LEE et al (U.S. Patent 7,943,562).
With regards to claim 15, Chen discloses an aqueous etching composition comprising an etchant in an amount in a range from about 0.01 wt% to about 2 wt% (Paragraph [0039]) which overlaps applicants claimed amount from 0.001 to 0.05 wt/wt% based on the total weight of the composition, the etchant comprising a source of fluoride (Paragraph [0030]); a metal corrosion inhibitor (Paragraphs [0032) in amounts including about 0.01 wt% to about 20 wt% (Paragraph [0039]) which overlaps 
Chen does not explicitly disclose a pH buffering agent in an amount in a range of from 0.01 to 2.0 wt/wt% based on the total weight of the composition and selectively removes aluminum oxide or nitride material relative to a metal.
Lee discloses an etching solution comprising a fluoride source (Col. 5 lines 26-47) and a buffering agent (Col. 5 lines 48-55) wherein the buffering agent is included in amounts of about 0.1% to about 3 % by weight (Col. 6 lines 22-24) which overlaps Applicant’s claimed amount of about 0.1 to 1.0 wt/wt%. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01 (II) Chen as modified by Lee renders obvious Applicant’s disclosed composition which would have the same properties including selectively removing aluminum oxide or nitride relative to a metal absent of a showing to the contrary.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Chen to include the pH buffer as rendered obvious by Lee because the reference of Lee discloses that such component can be used to maintain the removal ability of the composition (Col. 5 lines 48-55) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the pH buffer as rendered obvious by Lee. MPEP 2143D
With regards to claim 16, the modified teachings of Chen renders obvious the composition comprising water (Chen Paragraph [0029]).
With regards to claim 17, the modified teachings of Chen discloses wherein the composition may remove a first metal gate material relative to a second metal gate material wherein the composition does not substantially remove other gate stack materials present on the substrate wherein the gate stack materials comprise tungsten or cobalt (Chen Paragraphs [0014], [0024]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore it would have been prima facie
With regards to claims 18, Chen discloses an aqueous etching composition comprising an etchant in an amount in a range from about 0.01 wt% to about 2 wt% (Paragraph [0039]) which overlaps applicants claimed amount from 0.001 to 0.05 wt/wt% based on the total weight of the composition, the etchant comprising a source of fluoride (Paragraph [0030]) an optionally substituted benzotriazole metal corrosion inhibitor (Paragraphs [0032) in amounts including about 0.01 wt% to about 20 wt% (Paragraph [0039]) which overlaps Applicant’s claimed amount of about 0.1 to 1.0 wt/wt% based on the total weight of the composition; a cationic surfactant comprising bezyldimethyldodeccylammonium chloride (Paragraph [0036]) which renders obvious a quat metal corrosion inhibitor, comprising a quaternary ammonium cation of formula (I) wherein the a quaternary ammonium salt metal corrosion inhibitor comprising bezyldimethyldodeccylammonium chloride wherein the surfactant is present in amounts including between 0 to about 10 wt % (Paragraph [0039]) which overlaps Applicant’s claimed amount of about 0.001 to 1.0 wt/wt% based on the total weight of the composition and water (Paragraph [0029]) wherein the composition has a pH in the range of about 3 to about 7 which overlaps Applicant’s claimed pH of from 3 to 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Chen does not explicitly disclose a pH buffering agent in an amount in a range of from 0.1 to 1.0 wt/wt% based on the total weight of the composition.
Lee discloses an etching solution comprising a fluoride source (Col. 5 lines 26-47) and a buffering agent (Col. 5 lines 48-55) wherein the buffering agent is included in 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Chen to include the pH buffer as rendered obvious by Lee because the reference of Lee discloses that such component can be used to maintain the removal ability of the composition (Col. 5 lines 48-55) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the pH buffer as rendered obvious by Lee. MPEP 2143D

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (U.S. Patent Application Publication 2014/0038420) in view of LEE et al (U.S. Patent 7,943,562), as applied to claims 15-18, in further view of WU et al (WO 2016/042408).
With regards to claim 19, the modified teachings of Chen discloses a cationic surfactant comprising bezyldimethyldodeccylammonium chloride (Chen Paragraph [0036]) which renders obvious wherein the quaternary ammonium salt metal corrosion inhibitor comprises bezyldimethyldodeccylammonium chloride.
However the modified teachings are silent as to wherein the optionally substituted benzotriazole metal corrosion inhibitor comprises 5-methyl-benzotriazole.
Wu discloses a composition for etching titanium nitride comprising a metal corrosion inhibitor comprising 5-methyl-benzotriazole (Paragraph [0030]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of 

Allowable Subject Matter
Claims 1-14 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner previous rejected the subject matter of independent claim 1 under Orozco-Teran in view of Christenson. However Applicant’s amendment to the claims and arguments filed on March 10, 2021 has overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious for selectively removing aluminum oxide or aluminum nitride material with Applicant’s claimed etching composition. A further search of the prior art has failed to produce analogous art rendering obvious applicant’s claimed invention.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s response, filed March 10, 2021, with respect to the 103 rejection of claims 1-14 and 20 have been fully considered and are persuasive.  The rejection of claims 1-14 and 20 has been withdrawn. 
Applicant’s arguments, see pages 7-8 of Applicant’s response, filed March 10, 2021, with respect to the rejection(s) of claim(s) 15-17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHEN et al (U.S. Patent Application Publication 2014/0038420) in view of LEE et al (U.S. Patent 7,943,562).

Applicant's remaining arguments filed March 10, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 of Applicant’s response that claim 18 has been amended to include the limitations of claim 7 and 8 which were indicated allowable. It is Applicant’s position that claim 18 is allowable for these reasons. This is found unpersuasive.
It is the Examiner’s position that Applicant’s amendment to include allowable subject matter from allowed method claims has not put the composition claims in condition for allowance. With regards to claim 18, the claim remains rejected under the original art wherein the pH is disclosed within the reference of Chen. Applicant has not addressed rejected of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713